Shari L. LYES, Plaintiff-Appellant,

                                                      v.

         CITY OF RIVIERA BEACH, FLORIDA, Cinthia Becton, et al., Defendants-Appellees.

                                                No. 96-4577.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                               March 10, 1999

Appeal from the United States District Court for the Southern District of Florida (No. 95-8285-CIV-KLR);
Kenneth L. Ryskamp, Judge.

Before EDMONDSON, Circuit Judge, and KRAVITCH and WOOD*, Senior Circuit Judges.

        PER CURIAM:

        In accordance with the opinion of the en banc court, dated February 11, 1999, reversing in part and

affirming in part, we remand this case to the district court for disposition consistent with that opinion.

        AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




   *
    Honorable Harlington Wood, Jr., Senior U.S. Circuit Judge for the Seventh Circuit, sitting by
designation.